DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 49-57 are pending upon entry of amendment filed on 1/21/20.

Claims 49-57 are under consideration in the instant application.

3.	The information disclosure statement (IDS) submitted on 1/22/20 have been considered. 

4.	 The oath filed on 11/1/19 has been entered.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 49 and 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 49 and 53 recite "a chimeric, veneered or humanized version of antibody 9E4".  The "9E4" is a hybridoma and it is deemed to be deposited under ATCC accession number PTA-8221.  The 9E4 hybridoma produces an antibody according to its injected antigen upon fusion of mouse spleen cells and tumor cells. The claim is written as the antibody is 9E4 and can be either chimeric, veneered or humanized.  In addition, the claims are not limited to the antibody produced by the 9E4 hybridoma deposited by the ATCC accession number PTA-8221 but any 

For examining purpose, the claimed antibody is considered as antibody that is produced by hybridoma 9E4 that is deposited under ATCC accession number PTA-8221 (Note any antigen binding fragment thereof is excluded from the consideration as the hybridomas produce full length antibodies).

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 49-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S.Pub. 2009/0117103 in view of U.S. Pub 2010/0086545 (IDS reference).



Moreover, the ‘103 publication teaches the hybridomas are produced by CHO (p.14, [0131-134]) and diafiltration combines dialysis and concentration to reduce unnecessary loss of antibody ([0085]) and the anion exchange chromatography is carried out by the Q sepharose FF (Example 5).

Further, viral removal is accomplished at pH 3.5 and it can be carried out at any point of the chromatographical procedures ([0087-0088]) and meets the limitations of claims 51-52.

The disclosure of the ‘103 publication differs from the claimed invention in that it does not teach the use of 9E4 or alpha synuclein antibody as in claim 49 of the instant application.

The ‘545 publication teaches alpha-synuclein antibody produced by hybridoma 9E4 deposited under ATCC accession number PTA-8221 ([0051-0059]) and pharmaceutical compositions thereof (p.28).   The ‘545 publication teaches that the antibodies are veneered or humanized (p. 18).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use hybridoma of 9E4 of the ‘545 publication into the antibody purification method taught by the ‘103 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because chromatographic techniques are optimized for hybridoma purification would expedite purification process.  



10.	No claims are allowable.

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Monday thru Friday 8:30 - 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Yunsoo Kim
Patent Examiner
Technology Center 1600
July 7, 2021


/YUNSOO KIM/Primary Examiner, Art Unit 1644